Mr. Chief Justice Waite
delivered the opinion of the court.
The principles decided in Upton v. Tribilcock, 91 U. S. 45; Sanger v. Upton, 91 U. S. 56; and Webster v. Upton, 91 U. S. 65, are conclusive of this case. The judgment of the Circuit Court is, therefore, affirmed upon the authority of those cases. If the stock held by Herhold is part of the increased capital, he is estopped by his acceptance of the certificate from denying the regularity of the proceedings under which the increase was effected. If it is part .of the original stock, his liability exists whether the increase was made or not. In either event the testimony offered to show that he did not sign the assent to the increase of the capital stock, filed with the auditor of public accounts, was immaterial and properly excluded. Affirmed.